DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on claim 1 and recites “the boron nitride nanofilm having a sub-nanometer thickness”, which lacks sufficient antecedent basis.  For purpose of claim interpretation, it is presumed claim 3 depends on claim 2.

Claims 5 and 6 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the thickness of the boron nitride nanofilm”.  While “the thickness” is not per se indefinite, such a situation arise only when there is one and only one per se indefinite is not met.  Thus, there is a lack of antecedent basis.  Furthermore, the claim is phrased to give the impression that a thickness of a particular boron nitride nanofilm may change, but it would appear that the claim is instead concerned with different boron nitride nanofilms having respective different thicknesses.  Therefore, it is not clear which Applicant intends to claim.  For purpose of claim interpretation, it is presumed that Applicant intends to claim the latter.
As claim 6 depends on claim 5, and as the limitations of claim 6 do not resolve the aforementioned issue in claim 5, claim 6 is also held to be rejected.
	
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the indefiniteness issues discussed in ¶ 5 and 6 above, claim 6 contains another issue of indefiniteness.  First, the claim omits structural relationship among the various layered areas, and it is not clear how these areas are arranged.  Next, the claim gives the impression that depending on a particular arrangement of the respective layering areas, the respective thicknesses of the layered areas will also differ.  However, this does not appear to be the case, at least in view of the Examples.  As such, given that there are four separate issues of indefiniteness, no attempt will be made to apply prior art to claim 6.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the boron nitride to have an sp3 bond.  It is hereby noted that in the specification, this feature is associated solely with cubic boron nitride, which is a crystalline material.  Claim 9, however, also depends on claim 8, which requires the boron nitride to be amorphous.  As crystalline and amorphous are mutually exclusive, it is not immediately clear how the claimed boron nitride may be both crystalline and amorphous.  Given the self-contradictory nature of the claim, no attempt will be made to apply prior art to claim 9.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “includes one or more dopants of a first dopant … and a second dopant…”  It is not clear if “one or more” is a recitation for requiring presence of first dopant and second dopant in the alternative (viz. presence of first dopant, second dopant, or combination thereof); or if it is a recitation solely applicable to the first dopant.  For purpose of claim interpretation, it is presumed that Applicant intends to claim the former.  Applicant is reminded that claims directed to alternate listings should use either proper Markush recitation or be properly recited in the alternative.

Claim Objections
Claim 1 is objected to because of the following informalities.  First, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation; 37 CFR 1.75(i), MPEP 608.01(m).  This rule is applicable to the nitride nanofilm, the boron nitride nanofilm, and the relationship between the two nanofilms (viz. limitation re: alternate layering).
Next, recitation concerning material composition of the nitride nanofilm should either be recited using proper Markush recitation or be properly recited in the alternative.
Finally, “which” in “which are alternately layered” should be replaced with “wherein the nitride nanofilm and the boron nitride nanofilm”.

Claim 7 is objected to because of the following informalities:  “N-deficiency” should be clarified (as in stating that the nitride is nitrogen deficient relative to a stoichiometric nitride).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0201540 A1 (“Ahn”).
Considering claims 1, 2, 8, 12, and 15, Ahn discloses a nanolaminate film deposited on a substrate (viz. a nanolaminate located on a surface), wherein the nanolaminate consists of alternating layers of boron nitride and silicon nitride (Ahn abs.).  Ahn discloses that each of the boron nitride layers and the silicon nitride layers have thicknesses of less than 20 nm (id. clm. 2 and 3), which make the thicknesses those of a nanometer order.  Ahn further discloses that both the boron nitride layers and the silicon nitride layers are amorphous (id. ¶ 0027).  Thus, Ahn anticipates claims 1, 2, 8, 12, and 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 10, and 12-16 are rejected under 35 U.S.C. 103 as unpatentable over WO 2016/138195 A1 (“Paulson”).
Considering claims 1, 12, 15, and 16, Paulson discloses a coated, optically transparent article (viz. an optical device) comprising a substrate having deposited thereupon a stack of bilayers, wherein each bilayer has a first layer and a second layer compositionally different from the first layer, and wherein the stack is constituted of alternating deposition of the first and the second layers (Paulson abs.).  Specifically, Paulson discloses that the first layer may be, inter alia, silicon nitride, silicon aluminum nitride, and boron nitride; and that the second layer, as long as it is compositionally or morphologically different from the first layer, may also be, inter alia, silicon nitride, silicon aluminum nitride, and boron nitride (id. ¶ 0039).  Paulson is deemed to be analogous, for being from the same field of endeavor as the instant application (nanolaminates made of alternating deposition of layers) and attempting to address issues addressed by the instant application (coating exhibiting mechanical strength).  Given that Paulson expressly discloses the usage of boron nitride for one of the layers and silicon nitride or silicon aluminum nitride for the other, and given that selecting such a combination is done so from a limited number of possibilities, constructing a coated article having sublayers of boron nitride alternating with sublayers of silicon nitride or silicon aluminum nitride is deemed obvious.  Paulson thus renders obvious claims 1, 15, and 16.
Considering claim 2, Paulson discloses that each of the first and second layers has thickness of 10 nm or less (id.
Considering claims 3 and 10, given that all of the boron nitride sublayers present may be 0.5 to 3 nm (id. ¶ 0041), claim 3 is considered to be met.  Furthermore, this disclosed range overlaps the range recited in claim 10.It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claims 4 and 5, Paulson discloses that thicknesses of the bilayers may be different, which would read on claims 4 and 5, as different necessarily means an increase or a decrease.
Considering claim 13, as Paulson discloses that there may be 10 to 2,000 bilayers, where each has thickness of 0.5 to 3 nm (Paulson ¶ 0041), it is clear that the total thickness of the stack overlaps the thickness recited in claim 13.
Considering claim 14, it is noted that the claim is interpreted to require a dopant that is capable of providing the forbidden band, not necessarily one at an amount to actually effect the establishment of such a forbidden band.  As such, given that aluminum is known to provide such a forbidden band to silicon nitride, and as silicon aluminum nitride is disclosed, claim 14 is considered to be met.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson, as applied to claim 1 above, and further in view of U.S. 2021/0063609 A1 (“Bellman”).
Considering claim 7, Paulson differs from the claimed invention, as it does not disclose the usage of a metal/metalloid rich nitride film.
However, usage of SiNx where Si accounts for 40-50 atm.% is known in the art of inorganic hard coats provided onto a transparent substrate (Bellman ¶ 0169), wherein stoichiometric silicon nitride has 43 atm.% Si.  Bellman is analogous, for also being directed to transparent nanolaminate hard coatings.  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the SiNx taught in Bellman may be used in the stack of Paulson given the substantially similar subject matter disclosed (inorganic hard coating having silicon nitride sublayers).  Person having ordinary skill in the art would have been motivated to use SiNx having 40-50 atm.% Si as the silicon nitride layers in the stack of Paulson, as Bellman is considered to have demonstrated that this material is known in the art of inorganic hard coatings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson, as applied to claim 1 above, and further in view of WO 2019/046702 A1 (“Bellman ‘762”).
Considering claim 11, Paulson differs from the claimed invention, as it does not disclose the provision of an interface.
However, it is known in the art of inorganic hard coats made of alternating deposition of bilayers to include a compositional gradient between the bilayers (Bellman ‘762 ¶ 0090 and 0093).  Specifically, Bellman ‘762 notes that by introducing such a gradient layer, mechanical robustness of the overall stack is improved.  Bellman ‘762 is analogous, for also being directed to transparent nanolaminate hard coatings.  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Bellman ‘762 may be applied to the alternating bilayer stack of Paulson, as Paulson also employs an alternating bilayer stack.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included such an interface having a composition that is a mix of boron nitride and silicon (aluminum) nitride (viz. materials respectively constituting each of the bilayers of the stack of Paulson), as doing so improves mechanical robustness (Bellman ‘762 ¶ 0090 and 0093).

Concluding Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2020/0019750 would at least render obvious claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781